Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. – (“Utilizing Hopfield Neural Networks and an Improved Simulated Annealing Procedure for Design Optimization of Electromagnetic Devices” – hereinafter referred to as Osama) and further in view of Milan et al. – (“Data-Driven Approximations to NP-Hard Problems”- hereinafter referred to as Milan).

In regards to claim 1, Osama discloses an apparatus for solving a first nondeterministic polynomial-time (NP) hard or complete problem, the apparatus comprising: 
a neural network; (Osama abstract and page 2404 first paragraph teaches the use of neural networks for solving problems.)

an input circuit configured to: 
train the deep neural network with a plurality of second NP hard or NP complete problems, and solutions to the second NP hard or NP complete problems, wherein each of the second NP hard or NP complete problems is similar to the first NP hard or NP complete problem, and (Osama page 2404 section II teaches training a MLP offline with a training set of practical examples and inputs from experts. Also page 2405 left column first paragraph teaches the training sets are created from practical solutions and inputs from experts. Also the abstract and page 1 first paragraph teaches using neural networks. This together teaches training a neural network with problems and solutions. Also page 2404 second paragraph and page teaches solving an electromagnetic design optimization problem which is NP hard or NP complete problem.)

provide the first NP hard or NP complete problem to the trained deep neural network, wherein the trained deep neural network generates a preliminary solution to the first NP hard or NP complete problem; and (Osama page 2404 section 2 teaches “once a solution, i.e. a geometry defining the device under consideration is obtain…” this teaches submitting a first NP/complete problem to the neural network, wherein the problem is similar to training data, as it pertains to part geometry, and getting a preliminary solution.)

a recursive neural network configured to execute an energy minimization search, wherein the recursive neural network generates a final solution to the problem based on the preliminary solution.  (Osama page 2404 section 2 teaches “Once a solution, i.e. a geometry defining the device under consideration is obtained, the dimensions of the geometry are perturbed. This results in a number of geometries around the practical solution obtained from the MLP. The purpose is to search for the optimal geometry from among these geometries. This optimization is done by using a Hopfield net with the simulated annealing algorithm.” Wherein this process is iterative or recursive as it searches for an optimal solution using annealing and the energy function of the Hopfield.)

	However Osama fails to disclose the use of deep neural networks.

	Milan discloses the use of deep neural networks. (Milan page 1 introduction paragraphs 1-2 and page 2 paragraphs 3-4 teach deep neural networks are used to solve NP hard problems.)

	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of Osama with that Milan in order to utilize deep neural networks in solving problems as both references deal with the use of neural networks and the benefit of doing so is that is flexible in learning from training data and is great at solving complex problems.

In regards to claim 2, Osama in view of Milan disclose the apparatus of claim 1, wherein the energy minimization search comprises a classical annealing search.  (Osama page 1 last paragraph teaches using an annealing search.)

In regards to claim 3, Osama in view of Milan disclose the apparatus of claim 2, wherein the recursive neural network comprises a Hopfield network.  (Osama page 1 abstract teaches the use of Hopfield networks)

In regards to claim 6, Osama in view of Milan disclose the apparatus of claim 1, wherein the recursive neural network comprises an autoassociative memory.  (Osama page 2404 section II teaches the Hopfield performs the optimization which is the act of searching the space for better solutions thus it is recursive and autoassociative as it is well known that Hopfield networks are autoassociative.)

In regards to claim 7, Osama in view of Milan disclose the apparatus of claim 1, wherein the recursive neural network comprises a restrictive Boltzmann machine. (Osama page 2404 left column last paragraph teaches wherein Boltzmann machines combine Hopfield networks and simulated annealing and page 2404 section II teaches the Hopfield performs the optimization which is the act of searching the space for better solutions. Thus the Boltzmann machine is recursive.)

In regards to claim 8, it is the system embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1.
In regards to claim 9, it is the system embodiment of claim 2 with similar limitation and thus rejected using the reasoning found in claim 2.
In regards to claim 10, it is the system embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.
In regards to claim 13, it is the system embodiment of claim 6 with similar limitation and thus rejected using the reasoning found in claim 6.
In regards to claim 14, it is the system embodiment of claim 7 with similar limitation and thus rejected using the reasoning found in claim 7.
In regards to claim 15, it is the method embodiment of claim 1 with similar limitation and thus rejected using the reasoning found in claim 1.
In regards to claim 16, it is the method embodiment of claim 2 with similar limitation and thus rejected using the reasoning found in claim 2.
In regards to claim 17, it is the method embodiment of claim 3 with similar limitation and thus rejected using the reasoning found in claim 3.
In regards to claim 20, it is the method embodiment of claim 7 with similar limitation and thus rejected using the reasoning found in claim 7.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. – (“Utilizing Hopfield Neural Networks and an Improved Simulated Annealing Procedure for Design Optimization of Electromagnetic Devices” – hereinafter referred to as Osama) and further in view of Milan et al. – (“Data-Driven Approximations to NP-Hard Problems”- hereinafter referred to as Milan) and further in view of Caravelli et al. (“Memristors for the Curious Outsiders” – hereinafter referred to as Caravelli.)

In regards to claim 4, Osama in view of Milan disclose the apparatus of claim 3, but fails to disclose wherein the Hopfield network is implemented as a crossbar array of memory elements.  
Caravelli discloses wherein the Hopfield network is implemented as a crossbar array of memory elements.  (Caravelli page 3 cites “The similarity between memristors and neurons allows the implementation of machine learning on chip via Memristor/FPGA (field-programmable gate array) interfaces using crossbar arrays, we cover this topic in section 4.1.” This teaches that memristors arranged in a crossbar array are used to implement machine learning in circuits. Also page 10 section 4.1 first paragraph cites “In this section, we briefly review the crossbar array architecture used in memristor based storage and its application in artificial neural networks”, this teaches memristors as memory elements. Then page 21 fourth paragraph teaches Hopfield networks using memristors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Osama in view of Milan with that of Caravelli to implement the Hopfield network as a crossbar array of memory elements as both references, Osama and Caravelli, deal with the use of neural networks and Hopfield networks. The benefit of using a crossbar array of memristors is that is speed and energy efficiency as suggested on page 11 of Caravelli wherein it states “The potential benefits of utilizing memristor based ANNs are speed and energy efficiency.”


In regards to claim 5, Osama in view of Milan in view of Caravelli disclose the apparatus of claim 4, wherein the memory elements are implemented as memristors.  (Caravelli page 3 cites “The similarity between memristors and neurons allows the implementation of machine learning on chip via Memristor/FPGA (field-programmable gate array) interfaces using crossbar arrays, we cover this topic in section 4.1.” This teaches that memristors arranged in a crossbar array are used to implement machine learning in circuits.

In regards to claim 11, it is the system embodiment of claim 4 with similar limitation and thus rejected using the reasoning found in claim 4.
In regards to claim 12, it is the system embodiment of claim 5 with similar limitation and thus rejected using the reasoning found in claim 5.
In regards to claim 18, it is the method embodiment of claim 4 with similar limitation and thus rejected using the reasoning found in claim 4.
In regards to claim 19, it is the method embodiment of claim 5 with similar limitation and thus rejected using the reasoning found in claim 5.


Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. The applicant argues: Osama does not disclose or suggest “an input circuit”, Osama problems are offline and consist of practical examples and input from experts and not a second NP hard or NP complete problems that are similar to the first NP hard and NP complete problem, Nothing in Osama mentions NP hard or NP complete problems used for training, Osama does not even consider generating a “preliminary solution” by a trained neural network or providing “the first NP hard or complete problem to such train network”, energy minimization is not mentioned in Osama, Milan does not disclose a recursive neural network, and combining Osama and Milan would not work.
The examiner respectfully traverses that applicant’s argument for the following reasons: 
Osama page 2405 right column 2nd paragraph teaches the use of computer for running the system. Also page 2404 section II first paragraph teaches training the system. In order to train a neural network using training data a computer must be used and the training data must be input, thus an input circuit is used. As such Osama does disclose an input circuit.
No where in the claims does it state that training can not be done offline. In addition training a system must be done with data or problems similar to that that system is going to solve otherwise it would not be able to solve it. On page 2402 section II its states that a training set consisting of practical examples, which are problems, an inputs from the experts. This is a training a neural network with a second set of NP hard problems. The first NP hard problem put into a trained system must be similar to the set used to train the system otherwise the system wont work.
It does not mention NP hard or NP complete but that is indeed what is done. The problem being executed is a Geometry design optimization problem, wherein it is combinatorial optimization problem as it is a combination of a number of optimal dimensions for design while meeting maximum and minimum constraints such as best performance, minimal size, etc. It is known that combinatorial optimization problems are NP hard to solve. See the Raghavendra reference abstract wherein it states “Most combinatorial optimization problems are NP-hard to solve” and page 2 where it cites “Combinatorial optimization is one of the most arising computational tasks. In a combinatorial optimization problem, the goal is the find a solution that maximizes or minimizes a certain objective value among a discrete set of feasible solutions.” As the system was training with these kind of practical problems, then NP hard problems where used to train.)
Osama section II first paragraph teaches training a neural network and getting a solution. This is the preliminary solution as that paragraph states “Once a solution, i.e. geometry defining the device under consideration is obtained, the dimensions of the geometry are perturbed. This initial solution was found using he MLP, neural network. That initial solution was done to reduce the search time, and is then perturbed thru iterations using a Hopfield net with simulated annealing algorithms. Thus the preliminary solution was found by a trained neural network to the first NP hard and feed to Hopfield network for further updating.
Energy Minimization is mention on page 2404 wherein it states “the core losses serves as the cost function or the energy function of the Hopefield net to be minimized. This the act of energy minimization.
	Milan was never cited as containing a recursive neural network, instead it was cited for containing a deep neural network. Also it would have been obvious to combine them as both reference do indeed with the use of neural networks and it is known in the art that using deep neural networks allow for more detail and better performance. In addition the Milan reference also deals with NP hard problems. As such it would have been obvious to combine the references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127